SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1216
KAH 11-02050
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMAR GILMORE, PETITIONER-APPELLANT,

                      V                                               ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


TIMOTHY J. BRENNAN, AUBURN, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered June 29, 2011 in a habeas
corpus proceeding. The judgment denied and dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court